UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7311


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRACY VERNON OSBORNE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at Big
Stone Gap. James P. Jones, District Judge. (2:15-cr-00015-JPJ-16)


Submitted: June 7, 2021                                           Decided: June 9, 2021


Before AGEE and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tracy Vernon Osborne, Appellant Pro Se. Heather Lynn Carlton, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracy Vernon Osborne appeals the district court's order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act

of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record on appeal, we conclude that the district court did not abuse its discretion in denying

the motion for compassionate release. See United States v. High, __ F.3d __, __, No.

20-7350, 2021 WL 1823289, at *6 (4th Cir. Apr. 21, 2021) (rejecting argument that district

court must invariably address defendant's arguments on record in denying motion for

compassionate release).     Accordingly, we affirm.       United States v. Osborne, No.

2:15-cr-00015-JPJ-16 (W.D. Va. Aug. 20, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2